concurs in paragraphs one and *Page 547 
two of the syllabus but dissents from paragraph three and from the judgment on the ground that the last clause in the second sentence of Section 3697, General Code, does not contain the language "such costs" but in contrast significantly uses the broader phrase "the costs." (Italics supplied.)
The additional provision is an express grant of authority not arbitrarily limited by the first sentence.
ZIMMERMAN, J., concurs in the foregoing dissenting opinion.